EXHIBIT 10.24

 

TERMINATION AGREEMENT AND RELEASE

 

This TERMINATION AGREEMENT AND RELEASE, dated as of December 23, 2015 (this
"Agreement"), is entered into by and among Lextacan Development, Ltd., Ocana
Limited, Tosca Limited (each, a "Holder" and collectively, the "Holders"), and
Spotlight Innovation Inc. ("Maker").

 

RECITALS

 

A. The Holders and Maker entered into a series of Convertible Promissory Notes
with Warrants (the "Notes" which shall specifically include the warrants
referenced therein, as specifically set forth on Schedule A annexed hereto, and
attached hereto);

 

B. For due and valuable consideration, acknowledgement of which is received,
Maker and the Holders, have agreed to terminate, cancel and unwind the Notes.

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Termination/Cancellation. For due and valuable consideration, acknowledgement
of which is received Maker and Holders agree that, effective the date hereof the
Notes are hereby terminated, cancelled, deemed null and void, and shall be of no
further force or effect. Holders agree that effective the date hereof, all of
the warrants referenced in the Notes are hereby terminated, cancelled, deemed
null and void, and shall be of no further force or effect. The Parties further
agree that this Agreement terminates and cancels any and all understandings,
oral and or written agreements, implied or otherwise between the Parties, which
may not be specifically referenced in this Agreement.

 

2. Covenants/Representations. The Holders represent that the Notes represent all
of the instruments that each has entered into with Maker and there are no
additional agreements/instruments between any of the Holders and Maker.Each of
the parties covenants and agrees, at its own expense, to execute and deliver, at
the request of the other party, such further instruments and to take such other
action as such other party may reasonably request to effectuate the terms of
this Agreement.



 



 1 | Page

 

  

3. Confidentiality; Publicity. The parties agree that each will keep
confidential and will not disclose or divulge any confidential, proprietary, or
secret information that they may obtain from the other parties pursuant to this
Agreement, unless such information is known, or until such information becomes
known, to the public; provided, however,that the parties may disclose such
information (a) to their attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with this Agreement and the transactions contemplated hereby, (b) upon the
request or demand of any governmental regulatory agency or authority after such
party has first had a reasonable opportunity to contest or seek the modification
of the request or demand, (c) that is or becomes available to the public other
than as a result of a disclosure by the disclosing party, (d) in connection with
any litigation to which a party is or may be a party, (e) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
(f) to the extent otherwise required by law. No party hereto will issue any
press release or other public announcement or disclose the terms of this
Agreement (including, without limitation, any consideration payable hereunder)
without the prior written approval of each other party, except as such
disclosure may be made in the course of normal reporting practices by a party
hereto or as otherwise required by law, including provisions of the Exchange Act
of 1934. The provisions of this Section 3 shall survive the closing of this
Agreement.

 

4. Survival of Representations and Warranties. All agreements, representations,
warranties, and covenants contained herein shall survive the execution and
delivery of this Agreement and the closing of the transactions contemplated
hereby.

 

5. Release.

 

(a) The Holders, for and on behalf of themselves and the Holder Related Parties,
(as defined in Section 5(b) below), do hereby unequivocally release and
discharge Maker and any of its former and current subsidiaries, equity holders,
controlling persons, directors, officers, employees, agents, Affiliates,
members, managers, general or limited partners, successors or assignees or any
former or current subsidiary, equity holder, controlling person, director,
officer, employee, agent, Affiliate, member, manager, general or limited
partner, successor or assignee of any of the foregoing (collectively, the "Maker
Related Parties"), from any and all past, present or future liabilities,
actions, claims or damages of any kind or nature, in law, equity or otherwise,
asserted or that could have been asserted, under any Applicable Law or
otherwise, whether known or unknown, suspected or unsuspected, foreseen or
unforeseen, anticipated or unanticipated, disclosed or undisclosed, accrued or
unaccrued, apparent or not apparent, foreseen or unforeseen, matured or not
matured, liquidated or not liquidated, fixed or contingent, whether or not
concealed or hidden, from the beginning of time until the date of execution of
this Agreement, that in any way arises from or out of, are based upon, or are in
connection with or relate in any way to or involve, directly or indirectly, any
of the actions, transactions, occurrences, statements, representations,
misrepresentations, omissions, allegations, facts, practices, events, claims or
any other matters, things or causes whatsoever, or any series thereof, that
were, could have been, or in the future can or might be alleged, asserted, set
forth, claimed, embraced, involved, or referred to in, or related to, directly
or indirectly: (i) the Notes, (ii) any breach, non-performance, action or
failure to act under any of the Notes, (iii) the events leading to the
termination of the Transaction Agreement, and (iv) any deliberations or
negotiations in connection with the Notes, (collectively, the "Holder Released
Claims"); provided, however, that no Party shall be released from any breach,
non-performance, action or failure to act under this Agreement occurring on or
after the date hereof.



 



 2 | Page

 

  

(b) Maker, for and on behalf of itself and Maker Related Parties, does hereby
unequivocally release and discharge the Holders, and any of their former and
current subsidiaries, equity holders, controlling persons, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
spouses, heirs, trusts, trustees, successors, assignees, or any former or
current subsidiary, equity holder, controlling person, director, officer,
employee, agent, Affiliate, member, manager, general or limited partner,
successor or assignee of any of the foregoing (collectively, the "Holder
RelatedParties"), from any and all past, present or future liabilities, actions,
claims or damages of any kind or nature, in law, equity or otherwise, asserted
or that could have been asserted, under any Applicable Law or otherwise, whether
known or unknown, suspected or unsuspected, foreseen or unforeseen, anticipated
or unanticipated, disclosed or undisclosed, accrued or unaccrued, apparent or
not apparent, foreseen or unforeseen, matured or not matured, liquidated or not
liquidated, fixed or contingent, whether or not concealed or hidden, from the
beginning of time until the date of execution of this Agreement, that in any way
arises from or out of, are based upon, or are in connection with or relate in
any way to or involve, directly or indirectly, any of the actions, transactions,
occurrences, statements, representations, misrepresentations, omissions,
allegations, facts, practices, events, claims or any other matters, things or
causes whatsoever, or any series thereof, that were, could have been, or in the
future can or might be alleged, asserted, set forth, claimed, embraced,
involved, or referred to in, or related to, directly or indirectly: (i) the
Notes and the transactions contemplated by the Notes, (ii) any breach,
non-performance, action or failure to act under any of the Notes, (iii)the
events leading to the termination of the Transaction Agreement, and (iv) any
deliberations or negotiations in connection with the Notes, (collectively, the
"Maker Released Claims" and, together with the Holder Released Claims, the
"Released Claims"); provided, however, that no Party shall be released from any
breach, non-performance, action or failure to act under this Agreement occurring
on or after the date hereof.

 

(c) In connection with such waiver and relinquishment, the Parties acknowledge
that they or their attorneys or agents may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the Released Claims, but that it is their intention hereby fully,
finally and forever to settle and release all of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete mutual releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact.

 

(d) Each Party, on behalf of itself and its respective Related Parties, hereby
covenants to each other Party and their respective Related Parties not to, with
respect to any Released Claim, directly or indirectly encourage or solicit or
voluntarily assist or participate in any way in the investigation, filing,
reporting or prosecution by such Party or its Related Parties or any third party
of a suit, arbitration, mediation, or claim against any other Party and/or its
Related Parties relating to any Released Claim. The covenants contained in this
Section shall survive this Agreement indefinitely regardless of any statute of
limitations.



 



 3 | Page

 

  

6.Representations of the Parties.

 

(a) Each Party represents and warrants to the other Parties as follows:

 

(i) Such Party has the requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by such Party of
this Agreement, the performance of its obligations hereunder and its
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all necessary action of such Party, as applicable,
and no other action on the part of such Party, is necessary to authorize the
execution and delivery by such Party of this Agreement, the performance by it of
its obligations hereunder and its consummation of the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by such
Party, and, assuming the due authorization, execution and delivery by the other
Parties, constitute legal and binding obligations of such Party, enforceable
against such Party in accordance with its terms, except as (a) the
enforceability hereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
(b) the availability of equitable remedies may be limited by equitable
principles of general applicability. 

 

(ii) The execution and delivery by such Party of this Agreement does not, and
the consummation of the transactions contemplated hereby and the performance of
its obligations hereunder will not (with or without the giving of notice, the
termination of any grace period or both): (a) violate, conflict with, or result
in a breach or default under any provision of the organizational documents of
such Party, as applicable or (b) to the best knowledge of each Party, violate
any Applicable Law.

 

7. Notices. All notices, requests, consents and other communications under this
Agreement shall be in writing and shall be delivered by hand, sent by fax, or
nationally recognized overnight courier or mailed by first class certified or
registered mail, return receipt requested, postage prepaid to the address of
each party as set forth on Schedule 7 annexed hereto.

 

Notices provided in accordance with this Section 7 shall be deemed given (i)
when received, if sent by hand, (ii) when received, if sent by facsimile prior
to 5:00 p.m. local time at the place received (otherwise on the next following
business day), (iii) one business day after delivery to a nationally recognized
overnight courier service and (iv) five business days after deposit in the U.S.
mail first class certified or registered, postage prepaid.



 



 4 | Page

 

  

8. Entire Agreement. This Agreement, and any exhibits and schedules attached
hereto or referenced herein embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings relating to
such subject matter. Notwithstanding the foregoing, the Parties have executed an
Omnibus Agreement of even date herewith, which terminates and cancels any and
all understandings, oral and or written agreements, implied or otherwise,
between the Parties, which may not be specifically referenced herein.

 

9. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
each of the parties. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision.

 

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall be one
and the same document.

 

11. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

 

12. Severability.If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

13. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF IOWA (WITHOUT GIVING EFFECT TO ANY
CONFLICTS OR CHOICE OF LAWS PROVISIONS WHICH WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION). THE PARTIES AGREE THAT
VENUE FOR ANY DISPUTE ARISING UNDER THIS AGREEMENT WILL LIE EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS LOCATED IN POLK COUNTY, IOWA, AND THE PARTIES
IRREVOCABLY WAIVE ANY RIGHT TO RAISE FORUM NON CONVENIENS OR ANY OTHER ARGUMENT
THAT IOWA IS NOT THE PROPER VENUE. THE ISSUER AND THE HOLDER IRREVOCABLY CONSENT
TO PERSONAL JURISDICTION IN THE STATE AND FEDERAL COURTS OF THE STATE OF IOWA.



 



 5 | Page

 

  

14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE NOTES, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

15. Fees and Expenses. Each of the parties agrees to pay their respective costs
and expenses incurred by such party in connection with this Agreement and the
transactions contemplated hereby. In any action to enforce the terms of this
Agreement, the successful party shall be entitled to recover its reasonable
attorneys' fees, costs and expenses from the party that refused or failed to
perform.

 

16. Reliance on Independent Legal Advice. Each of the Parties further represents
and warrants to each other, as of the date hereof that it has received advice
from its own, independent legal counsel prior to its execution of this
Termination Agreement and is executing the same freely and voluntarily.

 

17. Specific Performance. The Parties agree that if any of the provisions of
this Agreement were not performed by the Parties in accordance with their
specific terms or were otherwise breached thereby, irreparable damage would
occur, no adequate remedy at law would exist and damages would be difficult to
determine, and that each Party will be entitled to specific performance to
prevent breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in addition to any other remedy to which it may
be entitled at law or in equity.

 

[The immediately following page contains the signatures of the parties.]



 



 6 | Page

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first above written.

 



SPOTLIGHT INNOVATION INC.

 

 

 

 

   

 

 

 

By:/s/ Cristopher Grunewald

 

 

 

 

Name:

Cristopher Grunewald

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HOLDER

 

 

 

 

 

 

 

 

 

 

Lextacan Development, Ltd.

 

Ocana Limited

 

 

 

 

 

 

 

By:

/s/ Lawrence Collie

 

By:

/s/ Ella Collie

 

Name:

Lawrence Collie

 

Name:

Ella Collie

 

Title:

Director

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Tosca Limited

 

 

 

 

 

 

 

 

 

 

By:

/s/ Venise Pyfrom (Medurik)

 

 

 

 

Name:

Venise Pyfrom (Medurik)

 

 

 

 

Title

Director

 

 

 

 



 

[Signature Page to Termination Agreement and Release]



 



 7 | Page

 

 

SCHEDULE A

 

ALL DOCUMENTS ARE ATTACHED

 



Holder

Principal $ Amt; Date

Title

Lextacan Developments, Ltd.

$75,000; 4/8/2014

$30,000; 6/3/2014

$45,000; 5/1/2014

$30,000; 7/1/2014

$15,000; 12/1/2014

$15,000; 11/1/2014

$15,000; 10/1/2014

Convertible Promissory Note with Warrants #PN_040414DTOL-01_LD

Convertible Promissory Note with Warrants #PN_040414DTOL-03_LD

Convertible Promissory Note with Warrants #PN_040414DTOL-02_LD

Convertible Promissory Note with Warrants #PN_040414DTOL-04_LD

Convertible Promissory Note with Warrants # PN_040414DTOL-07_LD

Convertible Promissory Note with Warrants #PN_040414DTOL-06_LD

Convertible Promissory Note with Warrants #PN_040414DTOL-05_LD

Ocana Limited

$45,000; 5/1/2014

$75,000; 4/8/2014

$30,000; 6/3/2014

$15,000; 10/1/2014

$30,000; 7/1/2014

$15,000; 12/1/2014

$15,000; 11/1/2014

Convertible Promissory Note with Warrants #PN_040414DTOL-02_OL

Convertible Promissory Note with Warrants #PN_040414DTOL-01_OL

Convertible Promissory Note with Warrants #PN_040414DTOL-03_OL

Convertible Promissory Note with Warrants # PN_040414DTOL-05_OL

Convertible Promissory Note with Warrants # PN_040414DTOL-04_OL

Convertible Promissory Note with Warrants # PN_040414DTOL-07_OL

Convertible Promissory Note with Warrants # PN_040414DTOL-06_OL

Tosca Limited

$40,000; 6/3/2014

$60,000; 5/1/2014

$100,000; 4/8/2014

$20,000; 11/1/2014

$20,000; 10/1/2014

$40,000; 7/1/2014

$20,000; 12/1/2014

Convertible Promissory Note with Warrants #PN_040414DTOL-03_TL

Convertible Promissory Note with Warrants #PN_040414DTOL-02_TL

Convertible Promissory Note with Warrants #PN_040414DTOL-01_TL

Convertible Promissory Note with Warrants # PN_040414DTOL-06_TL

Convertible Promissory Note with Warrants # PN_040414DTOL-05_TL

Convertible Promissory Note with Warrants # PN_040414DTOL-04_TL

Convertible Promissory Note with Warrants # PN_040414DTOL-07_TL

 



 8 | Page

 



 

SCHEDULE 7

ADDRESSES

 

SPOTLIGHT INNOVATION INC.

6750 Westown Parkway, Suite 200-226

West Des Moines, IA

Phone: (515) 274-9087

 

 

HOLDERS

Lextacan Development, Ltd.

Loyalist Plaza, Don Mackay Boulevard

P.O. Box AB-20377

Marsh Harbour, Abaco, Bahamas

 

Ocana Limited

Loyalist Plaza, Don Mackay Boulevard

P.O. Box AB-20377

Marsh Harbour, Abaco, Bahamas

 

Tosca Limited

Loyalist Plaza, Don Mackay Boulevard

P.O. Box AB-20377

Marsh Harbour, Abaco, Bahamas

 

 

9 | Page

--------------------------------------------------------------------------------